UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6318


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CASSANOVA DYSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cr-00021-FPS-JES-6)


Submitted:   June 19, 2012                    Decided:   July 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Michael Cassanova Dyson, Appellant Pro Se.   John Castle Parr,
Michael D. Stein, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Cassanova Dyson seeks to appeal the district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for    reduction       in     his    sentence,       predicated         on      Guidelines

Amendment 750.         In criminal cases, the defendant must file the

notice     of    appeal     within       fourteen    days    after      the      entry    of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is    criminal      in    nature    and    Rule    4(b)(1)(A)       appeal

period applies).            With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                               Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

               The    district      court    entered      its     order      denying     the

motion on January 18, 2012.               Dyson filed the notice of appeal on

February 16, 2012, * after the fourteen-day period expired but

within the thirty-day excusable neglect period.                              Because the

notice of appeal was filed within the excusable neglect period,

we    remand    the    case   to    the     district      court   for     the    court    to

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                             2
determine    whether   Dyson   can   demonstrate   excusable   neglect   or

good cause warranting an extension of the fourteen-day appeal

period.     The record, as supplemented, will then be returned to

this Court for further consideration.

                                                                 REMANDED




                                      3